Detailed Action
This action is responsive to the Application 16/775,585 filed on 01/29/2020. Claims 1-20 are pending in the case. Claims 1, 8, and 14 are the independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2020, were filed before the current office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Drawings objection:
The applicant’s drawings submitted on 01/29/2020 are objected.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Referring to the analysis process provided in MPEP 2106:
Claims 1-7 are directed to process (methods) which is within the four statutory categories (i.e., a process). Independent claims 8 is directed to machines (computer program product). Independent claim 14 is drawn to devices and systems for being controlled by user input which is within the four statutory categories (i.e. a machine). The claims are therefore directed to one of the four statutory categories.

Independent claim 1 recite “configuring an autonomous agent for a task; launching the autonomous agent with an initial update interval, the initial update interval determining an initial frequency of the autonomous agent reporting results to a human user for review; and measuring a trust level of human user in a performance of the autonomous agent”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (employee do assigned work task (assigned task) and provide review report to reviewer at specified intervals (determining an initial frequency of the autonomous agent reporting results to a human user for review) as familiarity with the employee to assigned task and reviewer (trust level) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “method of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, where the “computer-implemented autonomous agent” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. This additional element does not integrate the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “electronic device”, “input/output interface” and “processor” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. 
Therefore, these independent claim 1 is not patent eligible.

Independent claim 8 recite “configuring an autonomous agent for a task; launching the autonomous agent with an initial update interval, the initial update interval determining an initial frequency of the autonomous agent reporting results to a human user for review; and measuring a trust level of human user in a performance of the autonomous agent”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (employee do assigned work task (assigned task) and provide review report to reviewer at specified intervals (determining an initial frequency of the autonomous agent reporting results to a human user for review) as familiarity with the employee to assigned task and reviewer (trust level) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “method of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, a generic computer structure that serves to perform generic computer functions that serve to generally link the abstract idea to a particular technological environment or field of use (i.e., a display, a communicator, a processor, an input device, a computer-readable medium).  The use of generic computer components to read and display data does not impose any meaningful limit on the computer implementation of the abstract idea. 

Therefore, these independent claim 8 is not patent eligible.

Independent claim 14 recite “a processor; and a memory, the memory storing instructions to cause the processor to perform: configuring an autonomous agent for a task; launching the autonomous agent with an initial update interval, the initial update interval determining an initial frequency of the autonomous agent reporting results to a human user for review; and measuring a trust level of human user in a performance of the autonomous agent”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (employee do assigned work task (assigned task) and provide review report to reviewer at specified intervals (determining an initial frequency of the autonomous agent reporting results to a human user for review) as familiarity with the employee to assigned task and reviewer (trust level) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “method of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, using a computer system with a processor and memory storing instructions to perform the presenting steps. The computer system in the listed steps is recited at a high-level of generality (i.e., as a generic processor executing instructions stored in a generic memory for performing a generic computer function of presenting information, receiving input, and presenting information based on the input) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “electronic device”, “input/output interface” and “processor” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. 
Therefore, these independent claim 14 is not patent eligible.

	Dependent claims 2-7 are depend from independent claim 1, dependent claims 9-13 are depend from independent claim 8 and dependent claims 15-20 are depend from independent claim 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Therefore, claims 2-7, 9-13 and 15-20 recite an abstract idea and not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)as being unpatentable by over Gino Knodel et al. (US Pub. NO. 20200027124 A1, Knodel).
Regarding Claim 1 is an independent claim; CHEONG teaches a computer-implemented autonomous agent operating method, the method comprising: 
configuring an autonomous agent (Knodel: Fig:4 and [0027]; agent (model) 404 in FIG. 4)) for a task (Knodel: Fig:4 and [0027]; learning model (e.g., 306 and 406) can act as an “agent” who at any given moment in time decides a personalized action for each customer, e.g., with respect to creating and sending (or not sending) each electronic communication to that customer, (“examiner considered as given task to agent”)); 
launching the autonomous agent with an initial update interval, the initial update interval determining an initial frequency of the autonomous agent reporting results to a human user for review (Knodel: Fig:4 and [0027]; decision can represent the agent's current view on what the optimal frequency is, and may be based on various kinds of information, further see into [0031]; at each iteration step, the model uses these three kinds ((1)-(3) above) of new information to adjust the model's view on what the optimal electronic communication frequency is, and to find an improved set of best actions 414 for customers, (“So determined frequency to do electronic communication to the customer considered as reviewer”)); and 
measuring a trust level of human user in a performance of the autonomous agent (Knodel: Fig:4 and [0029]; (2) The “state” of each customer, given by the entirety of a customer's historical behavioral data (behaviors 308 in the example in FIG. 3, which can also be “observe states” 410 in FIG. 4), further see into [0038]; model can be optimized for user-specific historical data, aggregate data on the campaign level and/or other data. Together the data can be used to determine which campaign has the highest value for a given user, from which the model in various embodiments can derive the optimal email frequency per user, further see into [0060]; data is combined (both on a customer and a campaign level) across different entities (also referred to herein as partners). Using the combined data, the model may still use campaign level data to predict how well campaigns will do and combine it with customer data to select the best frequency for each customer/potential customer, (examiner considered trust level is measured based on past performance of the particular campaign with customers”)).

Regarding claim 2, is a dependent on claim 1, Knodel discloses a computer-implemented autonomous agent operating method, the method comprising:
adjusting the update interval based on the measured trust level (Knodel: [0038]; model can be optimized for user-specific historical data, aggregate data on the campaign level and/or other data. Together the data can be used to determine which campaign has the highest value for a given user, from which the model in various embodiments can derive the optimal email frequency per user).

Regarding claim 3, is a dependent on claim 2, Knodel discloses a computer-implemented autonomous agent operating method, the method comprising:
wherein the update interval is dynamically adjusted in order to simultaneously maximize the trust by the human user while minimizing an overhead of monitoring behavior of the autonomous agent Knodel: [0004]; individual customer's or potential customer's optimal frequency for sending the electronic communications may be determined using machine learning. In various embodiments, the resulting target frequency for each customer (or potential customer) is personalized, and can depend on the customer's or (or potential customer's) past behavioral data such as opens/views/clicks regarding the electronic communication, on-site interactions, purchases, and other relevant data and further see into [0060]; on the user level, if it is known from other partners' data that a given user likes to receive a lot of electronic communications and therefore his/her ideal electronic communication frequency is high, further see into [0019]; individual customer's or potential customer's optimal frequency for sending the electronic communications may be determined using machine learning. In various embodiments, the resulting target frequency for each customer (or potential customer) is personalized, and can depend on the customer's or (or potential customer's) past behavioral data such as opens/views/clicks regarding the electronic communication, on-site interactions, purchases, and other relevant data, (“so frequency for each potential customer is personalized by to certain intended recipients using machine learning so automatic frequency capping removes this manual component of setting electronic communication frequencies from the UI, and instead determines and enforces the optimal frequency automatically”)).

Regarding claim 4, is a dependent on claim 1, Knodel discloses a computer-implemented autonomous agent operating method, the method comprising:
wherein the initial update interval set at a launch of the agent is based on any of (Knodel: [0038]; model can be optimized for user-specific historical data, aggregate data on the campaign level and/or other data. Together the data can be used to determine which campaign has the highest value for a given user, from which the model in various embodiments can derive the optimal email frequency per user): an owner familiarity with a past behavior of the agent (Knodel: [0055]; client-specified measures of expected campaign performance); a similarity of a 

Regarding claim 6, is a dependent on claim 2, Knodel discloses a computer-implemented autonomous agent operating method, the method comprising:
wherein the update interval is dynamically increased due to signals indicating an increase in owner trust or dynamically decreased due to signals indicating a decrease in owner trust (Knodel: [0050]; automatic engine 712, in various embodiments, determines the frequency for sending electronic communications based on the model 714 and further see into [0048]; he frequency for sending the electronic communications is determined based on a model (e.g., Model Reinforcement Learning 714, also referred to herein as model 714). The model 714 can decide at any given moment a personalized action for each customer, e.g., with respect to creating and sending each electronic communication to that customer. This decision can include and represent the model's current view on what the optimal frequency is, and may be based on various kinds of data. The data may include but not be limited to: behaviors 716 (e.g., direct feedback from recipient's actions or inactions)).

Regarding claim 7, is a dependent on claim 1, Knodel discloses a computer-implemented autonomous agent operating method, the method comprising:
embodied in a cloud-computing environment (Knodel: Fig:8 and [0076]; computing system 800 may be implemented as a cloud-based computing environment, such as a virtual machine operating within a computing cloud).

Claims 8 and 14 are similar in scope to claim 1 and are rejected similarly.
Claims 9 and 15 are similar in scope to claim 2 and are rejected similarly.
Claims 10 and 16 are similar in scope to claim 3 and are rejected similarly.
Claims 11 and 17 are similar in scope to claim 4 and are rejected similarly.
Claims 13 and 19 are similar in scope to claim 6 and are rejected similarly.
Claim 20 is similar in scope to claim 7 and is rejected similarly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being Knodel, as applied above to claim 1, and in a further view of Hikone; Yuki (US Patent Application Pub. No. 20170061285 A1; hereinafter Hikone).

Regarding claim 5, is a dependent on claim 1, Knodel discloses a computer-implemented autonomous agent operating method, the method comprising:
Knodel does not appear to expressly disclose
wherein the update interval automatically changes with time with more frequent updates after launch and less frequent updates after a predetermined amount of time.
However, Hikone teaches:
wherein the update interval automatically changes with time with more frequent updates after launch and less frequent updates after a predetermined amount of time (Hikone: [0029]; after the artificial intelligence starts the operation, the reviewer can actually review part of the data at specified intervals and continuously give the classification result to the artificial intelligence, so that the artificial intelligence can further learn the characteristics of the data analysis every time it receives the classification result; and the artificial intelligence can grow until a level of accuracy of the data analysis becomes equivalent to that of data analysis by an expert (such as a lawyer). As a result, the artificial intelligence can take the place of the reviewer and promptly and precisely classify object data from among a large amount of data which cannot be checked entirely by the reviewer, [0067]; process of progress of the data analysis system's operation, the management unit 18 evaluates the use data (S17 and S18) at specified intervals, for example, at regular timings (time points) and sequentially records scores calculated at respective timings in an area 502 of the management table. Each of t1, t2, t3, and so on up to tn is such timing, further see into [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for automatic frequency capping provide an automated decision-making process that decides dynamically how often the content of electronic communications from an entity should be sent to any specific customer or potential customer for a particular campaign as taught in Knodel with further a method with the artificial intelligence grows by learning characteristics of the classification by the reviewer as taught by Hikone. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide the artificial intelligence can take the place of the reviewer and promptly and precisely classify object data from among a large amount of data which cannot be checked entirely by the reviewer (Hikone: [0029]).

Claims 12 and 18 are similar in scope to claim 1 and are rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145